DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 04/13/2022 have been entered and considered.
Claims 6 and 8 have been cancelled. 
Claims 1-5, 7 and 9-26 have been amended.
Claims 1-5, 7 and 9-26 are pending.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 9-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al (“Tan” hereinafter U.S. Publication No. 2015/0268227A1).
As per claim 1, Tan discloses an embryonic development analysis system (abstract “Methods, compositions and kits for determining the developmental potential of one or more embryos are provided”), comprising: processing circuitry (figure 12, computer 125 includes processing circuitry) configured to: recognize a shape of one or more cells (paragraph [0011], [0012], [0107] & [0108]: image analysis methods are employed to detect embryo shape) represented in one or more of a plurality of embryonic development images captured in a time series (Fig 1. Paragraph [0148]: “embryos were imaged using a time-lapse imaging system through day 5 at an image frequency of 5 minutes per frame”); calculate a time-series change of the shape of the one or more cells based on the recognized shape of the one or more cells in the one or more of the plurality of embryonic development images (paragraph [0107]: “ the embryos are localized and analyzed for different cellular parameters or image based parameters, for example, … time intervals between the first few mitoses, duration of cytokinesis, timing and quality of syngamy, area of outer boundary segmentation, boundary segment distribution at the center of the embryo, changes in standard deviation of segment distribution at the center of the embryo, embryo shape, and texture at the edge or center of the embryo”; paragraph [0150]: “First, analysis was performed on all images to obtain coherent boundary features”; paragraph [0153]: “In addition to the three image features described above, several other changes in image features over time that are markers of compaction and cavitation were also analyzed. The additional image features include shape of the embryo”); calculate a first feature amount based on the calculated time-series change of the shape (paragraph [0150]: “segment distribution pattern changes over time were analyzed, and an example is shown in FIG. 4”; paragraph [0154]: “identify the onset and resolution of compaction and cavitation”); wherein the processing circuitry is further configured to: recognize a position of the one or more cells in a well as represented in one or more of the plurality of embryonic development images; and calculate a time-series change of the position of the one or more cells in the well based on the recognized position of the one or more cells in the well as represented in the one or more of the plurality of embryonic development images; and calculate a second feature amount based on the calculated time-series change of the position (paragraphs [0033]-[0034], [0107]-[0108], figures 4 and 5: center position of the embryo over time is measured and tracked); and wherein the processing circuitry is further configured to determine a quality of the one or more cells based, at least in part, on the first feature amount and the second feature amount (the boundary edge and center of the embryo in the images over time are computed and tracked as cell parameter measurements for determined “a good quality blastocyst”: paragraph [0111]).

As per claim 2, Tan discloses wherein calculating the time-series change of the shape of the one or more cells comprises calculating a time-series change of at least one of: a diameter, an area, a volume, and roundness of the one or more cells (paragraph [0011]: “the area around the embryo edge” is calculated; paragraph [0108]: “Volume or size may be estimated or determined by measuring, for example, the diameter and/or circumference and/or area of the blastocyst. For example, time lapse microscopy image parameters, such as embryo outer boundary segmentation, can be used to calculate the area of the embryo described herein”).
As per claim 3, Tan discloses wherein calculating the first feature amount comprises calculating at least one of: a number of times of contraction, a contraction diameter, contraction speed, a contraction time period, contraction intervals, contraction strength, and contraction frequency of the one or more cells (paragraph [0011]: “measuring multiple embryo developmental events and subsequent time intervals between events, such as time interval between compaction and cavitation”; paragraph [0025]: “the software for determining a plurality of cellular parameters determines or more of duration of expansion, duration of collapse, degree of expansion, degree of collapse, rate of expansion, rate of collapse, average embryo size after initial expansion and the time interval between expansion and collapse”. paragraph [0019]: “the compaction and/or cavitation and/or expansion and/or collapse parameter is a morphological event that is measurable by time-lapse microscopy”. The examiner notes compaction in embryo is also known as contraction).
As per claim 4, Tan discloses wherein the processing circuitry is further configured to determine a quality of the one or more cells based, at least in part, on the first feature amount (paragraph [0099]: “one or more embryos is assessed for its likelihood to be euploid, and/or reach the blastocyst stage and/or become a good quality blastocyst and/or implant into the uterus and/or be born live by measuring one or more cellular parameters, including compaction, cavitation, expansion and/or collapse parameters, of the embryo(s) and employing these measurements to determine the likelihood that the embryo(s) will reach the blastocyst stage or implant into the uterus”).
As per claim 5, Tan discloses wherein determining the quality of the one or more cells comprises using a trained model trained in accordance with a machine learning algorithm (paragraph [0024]: SVM and Random Forest algorithm may be used as classifier. paragraph [0110]: “machined learned” algorithm may be used for cell classification).
As per claim 7, Tan discloses wherein calculating the second feature amount comprises calculating at least one of: a central coordinate, a movement amount, a motion amount, a movement distance, movement speed, movement acceleration, and a movement locus of the one or more cells (as explained above the change in center of embryo over time is determined and tracked).
As per claim 9, Tan discloses wherein the processing circuitry is further configured to calculate a time-series change of an inner movement amount of components of the one or more cells as represented in the one or more of the plurality of embryonic development images (paragraph [0081]: “AS embryos show disordered PNs movement within the cytoplasm without prompt dispersion of nuclear envelopes and typically have a shorter P.sub.syn when compared to normal syngamy or "NS" embryos. This may be visualized by time lapse microscopy when the PN move unsteadily within the cytoplasm either together or separately before their disappearance. AS embryos often also show active oolema movement before the dispersion of the nuclear envelopes. NS embryos on the other hand, show timely disappearance of PNs with a smooth dispersion of the nuclear envelopes with minimal or no pronuclear movement within the cytokplasm and minimal or no oolema movement prior to the dispersion of nuclear envelopes”).
As per claim10, Tan discloses wherein the processing circuitry is further configured to determine one or both of an active period and an inactive period of the one or more cells based on the time-series change of the shape of the one or more cells and the time-series change of the inner movement amount (paragraph [0081] & [0095]).
As per claim 11, Tan discloses wherein the processing circuitry is further configured to determine that a state of the one or more cells, in which the time-series change in shape per unit time is approximately zero and the time-series change of the inner movement amount per unit time is approximately zero, is the inactive period (paragraph [0106]: the examiner notes it is inherent that when there is no change in boundary edge and inner movement, then it is an inactive period).
As per claim 12, Tan discloses wherein the processing circuitry is further configured to calculate at least one of an incubation rate, an implantation rate, a pregnancy rate, a conception rate, a miscarriage rate, a birthweight, a birth rate, and a breeding value of a grown-up of the one or more cells on the basis of at least one of the time-series change of shape of the one or more cells and the first feature amount (paragraph [0097]: “time-lapse analysis of embryo development kinetics has been shown to provide valuable information to improve embryo selection and subsequent pregnancy outcomes”).
As per claim 13, Tan discloses wherein the processing circuitry is further configured to calculate at least one of the incubation rate, the implantation rate, the pregnancy rate, the conception rate, the miscarriage rate, the birthweight, the birth rate, and the breeding value of a grown-up of the one or more cells using a trained model trained using a machine learning algorithm (as explained above a machine learned algorithm maybe used for cell classification, which is used as one of the parameters for determining embryo quality, which would determine a pregnancy outcome).
As per claim 14, Tan discloses wherein recognizing the shape of the one or more cells comprises forming mask areas for the plurality of embryonic development images, respectively, each of the mask areas being along a shape of the one or more cells (figure 5-7, paragraph [0034]-[0036]: intensity areas are the claimed mask areas), and calculating the time-series change of the shape of the one or more cells comprises calculating the time-series change of the shape based, at least in part, on a differential value between one of the mask areas and another one of the mask areas (paragraphs [0150]-[0151]).
As per claim 15, Tan discloses further comprising: control circuitry configured to control a timing of capturing embryonic development images by the imaging device based on the calculated time-series change of the shape of the one or more cells (paragraph [0019]: “the compaction and/or cavitation and/or expansion and/or collapse parameter is a morphological event that is measurable by time-lapse microscopy”; paragraph [0051]: “Methods are provided herein for quantitatively assessing dynamic changes of human embryo morphology at the morula and/or blastocyst stage (e.g., compaction, cavitation, expansion and collapse) using imaging features”).
As per claim 16, Tan discloses wherein the processing circuitry is further configured to calculate at least one of an area of a zona pellucida, an area of inner daughter cells, an area of an inner morula, and an area of an inner blastocyst of the one or more cells (paragraph [0107]: “thickness of the zona pellucida” is calculated).
As per claim 17, Tan discloses wherein the processing circuitry is further configured to determine compaction of the one or more cells on the basis of change of a differential or a ratio of at least one of an area of a zona pellucida, an area of inner daughter cells, an area of an inner morula, and an area of an inner blastocyst of the fertile ovum (paragraph [0011], paragraph [0094]: table 1).
As per claim 18, Tan discloses wherein the processing circuitry is further configured to determine cell-division time, a number of daughter cells, a symmetric property of daughter cells, or fragmentation of daughter cells of the fertile ovum on the basis of change of a differential or a ratio of at least one of an area of a zona pellucida and an area of inner daughter cells of the fertile ovum (paragraph [0107]).
As per claim 19, Tan discloses wherein the processing circuitry is further configured to preprocess the one or more of the plurality of embryonic development images; and calculate the time-series shape change of the one or more cells using the preprocessed one or more embryonic development images (paragraph [0014]: dark field illumination is used to preprocess the images for image contrast enhancement).
As per claim 20, Tan discloses wherein preprocessing the one or more of the plurality of embryonic development images comprises normalizing the one or more of the plurality of embryonic development images (as explained the dark field illumination may normalize the image contrast).
As per claim 21, Tan discloses wherein calculating a time-series change in the shape of the one or more cells in the plurality of embryonic development images comprises calculating a time-series change in the shape of a fertile ovum in the plurality of embryonic development images (paragraph [0056]).
As per claim 22, Tan discloses further comprising: an imaging device configured to capture the plurality of embryonic development images in a time series (a microscope 4 is used to capture the images in a time series).
As per claim 23, Tan discloses wherein the one or more cells comprises a plurality of cells and wherein recognizing a shape of one or more cells comprises recognizing a shape of an aggregate of the plurality of cells (paragraphs [0023], [0056], [0107]).
As per claim 24, see explanation in claim 1.
As per claim 25, see explanation in claim 1, and the computer 125 inherently includes a non-transitory computer readable medium.
As per claim 26, see explanation in claim 1, see figure 12 for the claimed “device”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667